Citation Nr: 1401813	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected perirectal abscesses with scar post fistula removal (hereinafter perirectal abscesses), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ).

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, the RO increased the disability rating for the Veteran's service-connected perirectal abscesses from 10 percent to 30 percent, effective the date of his increased rating claim.  In December 2010, the RO denied service connection for erectile dysfunction and entitlement to special monthly compensation.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand: To obtain outstanding private treatment records and to provide a VA examination.

Although the Board regrets further delay, the evidence suggests that further development is necessary in order to properly adjudicate the Veteran's claims.

In September 2009, the Veteran filed a claim for an increased rating for his perirectal abscesses which were evaluated as 10 percent disabling.  Perirectal abscesses are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332 for impairment of sphincter control of the rectum and anus.  Under DC 7332, a 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  A 30 percent evaluation is warranted when there is occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent evaluation is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent evaluation is warranted when there is complete loss of sphincter control. 

The Veteran underwent a MES contract examination in October 2009 indicating weekly fecal leakage and involuntary bowel movements on a weekly basis.  He indicated that he had to wear a pad, although not every day.  In December 2009, the RO increased the disability rating from 10 percent to 30 percent, effective the date of the claim, September 10, 2009.

In his January 2010 notice of disagreement, the Veteran stated: "I wear pads all day long due to involuntary bowel movements."  This statement suggests a worsening of his condition or that statements on the September 2009 examination report were inaccurate.  On his May 2010 Form 9, the Veteran indicated he would forward medical records to support his appeal.  Such records were not forthcoming and VA did not attempt to assist the Veteran to obtain the records.  In a November 2012 supplemental statement of the case, the RO continued the 30 percent rating.  Thereafter, the Veteran requested a hearing before the Board.  At the hearing, the Veteran claimed that a 30 percent rating did not reflect the severity of his condition and that he planned to submit additional private treatment records in support of his contention that a higher rating is warranted.  As of this time, none of these records appear in the claims file.  Following the hearing, the Veteran did submit an April 2013 statement from his private doctor stating that there was continuous drainage from the area of his abscess and that the amount of leakage was "getting worse as opposed to better."  In the statement, Dr. A.W. also indicated the Veteran had to "wear Depends undergarments on a daily basis because of the drainage as well as involuntary bowel movements."

The Veteran verified he has not sought VA treatment for his condition, but has sought private treatment from Dr. A.W. since at least 2006.  No private treatment records other than statements submitted by the Veteran in support of his claims appear in the claims file.  VA has a duty to assist the Veteran in obtaining records he references that he feels are relevant to his claims.  Although the Board recognizes that the duty to assist is a two-way street and that if the Veteran wishes help in developing his claim, he cannot passively wait for it, the Board finds that VA has not fulfilled its duty to assist the Veteran in this case.

The Board notes that the relevant time period for evidence that must be addressed in the adjudication of the appeal begins September 10, 2008, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2013).  It is important to attempt to retrieve all records since September 2008, as they may offer a better overall picture of the current severity of the Veteran's perirectal abscesses.

The Veteran's last examination for his perirectal abscesses was in 2009 and there is evidence that his condition has worsened since that time.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).  On remand, the Veteran should be scheduled for a VA examination to ascertain the current severity of his perirectal abscesses.  The examiner must review the complete claims file, including any records obtained on remand, and report all signs and symptoms necessary for an adequate rating.  The Board notes that, if appropriate, a separate rating may be awarded for his scar post fistula removal.  The VA examiner should also examine the Veteran's scar for the purpose of determining whether a separate rating is warranted.

In regard to his erectile dysfunction, the Veteran contends that it is caused by or aggravated by his service-connected perirectal abscesses.  In November 2010, VA requested a medical opinion as to the relationship between the Veteran's perirectal abscesses and his erectile dysfunction.  The examiner reviewed the claims file, but did not meet with the Veteran.  He noted that the claims file records did not contain evidence that the Veteran had previously complained of or been diagnosed with erectile dysfunction.  Despite this observation, the examiner provided the following opinion:

It is unlikely that the veteran's peri-rectal abscess with anal fistula and related surgery has caused the veteran's erectile dysfunction.  The nerves and other tissues involved in the rectal area are separate from the nerves supplying the genitals and thus any nerve damage or scarring would not impact the tissues that control penile erection.

Based on this opinion, the RO denied the claim for service connection.  In May 2011, the Veteran submitted a statement from his private doctor, Dr. A.W.  The statement indicated she had treated the Veteran for erectile dysfunction and prescribed Viagra.  Following a hearing before the Board, in May 2013, the Veteran submitted an additional statement from Dr. A.W. as to the relationship between his perirectal abscesses and his erectile dysfunction.  She stated:

It is my opinion that [the Veteran's] erectile dysfunction is most likely caused by or as a result of his pararectal [sic] abscess.  The abscess causes constant discomfort and embarrassing side effects.  This in turn affects his personal relationships and has resulted in erectile dysfunction.
Upon consideration of these opposing opinions, the Board finds an additional medical opinion is necessary.  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As explained above, there are missing treatment records and the Board finds the evidence of record is not complete enough to make a determination as to which opinion should be given the most probative weight.  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, on remand, the examiner who provides the VA examination to assess the current severity of the Veteran's perirectal abscesses should also provide an opinion as to the etiology of his erectile dysfunction.  The examiner should review the claims file, including the medical records obtained upon remand, and specifically discuss the October 2010 and May 2013 medical opinions already in the file.

The issue of special monthly compensation for loss of use of a creative organ is inextricably intertwined with the issue of service connection for erectile dysfunction.  Therefore, the Board must defer consideration of this claim until the development is complete on the issue of service connection for erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.  If none exist, provide a notation of such finding.

2.  Request the Veteran provide an authorization for release of private treatment records from Dr. A.W. and any other non-VA medical providers from whom he has received or receives treatment for the conditions on appeal, to include perirectal abscesses and erectile dysfunction.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed, and records are obtained to extent available, schedule the Veteran for a VA examination with a qualified physician to assess:

(a) the current nature and severity of his service-connected perirectal abscesses with scar post fistula removal, and

(b) the nature and etiology of his erectile dysfunction

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file must be made available to the examiner for review.

(a) Perirectal Abscesses

The examiner should report all signs and symptoms necessary for an adequate rating.  The examiner should specifically address sphincter control and the necessity of wearing pads, as well as, the presence and frequency of leakage and involuntary bowel movements.

The examiner should also indicate whether the Veteran's scar is superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), causes limitation of motion, is unstable (has frequent loss of covering of skin over the scar), and/or is painful or tender on examination.

(b) Erectile Dysfunction

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that erectile dysfunction is related to or aggravated by any disease or injury that occurred during or is related to service, to include his service-connected perirectal abscesses with scar post fistula removal.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected perirectal abscesses.

The examiner is asked to specifically consider the two opinions of record regarding the relationship between the Veteran's erectile dysfunction and his perirectal abscesses, to include the opinion provided by Dr. A.M. on October 29, 2009 and the opinion provided by Dr. A.W. on May 7, 2013.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


